Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment
Terminal Disclaimer
The terminal disclaimer filed on 12/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10016546 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 14 and 15 are cancelled as being nonelected without traverse in the reply filed on 12/08/2020.
ALLOWABLE CLAIMS
Claims 1, 9-13 and 16-21 are allowed over the prior art of record. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Allowable Subject Matter from the parent case US 10016546 is included into the independent 
Hirsch (US 2012/0010578) discloses most of claimed limitations except for a partition wall dividing the flow channel on two channels.
Lockwood et al. (US 7,195,624) a suction device, wherein the connection portion comprises a partition wall dividing the flow channel on two channels.
However, none of the cited references alone or in combination teach or suggest the claimed structure of the connection portion, i.e. an inlet extending in a circumferential direction, and further extending in an axial direction being perpendicular to the circumferential direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781